.

       NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

               HERSHELL C. SMITH,
                Claimant-Appellant,
                           v.
 ERIC K. SHINSEKI, Secretary of Veterans Affairs,
              Respondent-Appellee.
              __________________________

                      2012-7113
              __________________________

   Appeal from the United States Court of Appeals for
Veterans Claims in case no. 10-3679, Judge Alan G.
Lance, Sr.
             ___________________________

              Decided: December 7, 2012
             ___________________________

    HERSHELL C. SMITH, of Shady Spring, West Virginia,
pro se.

    JANE C. DEMPSEY, Trial Attorney, Commercial Litiga-
tion Branch, Civil Division, United States Department of
Justice, of Washington, DC, for respondent-appellee.
With her on the brief were STUART F. DELERY, Acting
Assistant Attorney General, JEANNE E. DAVIDSON, Direc-
tor, and TODD M. HUGHES, Deputy Director. Of Counsel
HERSHELL SMITH   v. SHINSEKI                               2


on the brief was DAVID J. BARRANS, Deputy Assistant
General Counsel, United States Department of Veterans
Affairs, of Washington, DC.
               __________________________

    Before MOORE, CLEVENGER, and WALLACH, Circuit
                       Judges.
PER CURIAM.
    Hershell C. Smith appeals from the order by the
United States Court of Appeals for Veterans Claims
(Veterans Court) dismissing his appeal. Hershell C.
Smith v. Eric K. Shinseki, No. 10-3679 (Vet. App. Apr. 6,
2012). For the reasons discussed below, we affirm.
    Mr. Smith is a veteran who served on active duty from
1968-1970. In 2010, the Board of Veterans’ Appeals
(Board) denied Mr. Smith’s claim for additional monthly
compensation based on the need for aid and assistance.
More than seven months later, Mr. Smith filed a motion
for reconsideration, which the Board denied. Mr. Smith
appealed to the Veterans Court. The Department of
Veterans Affairs (VA) moved to dismiss the appeal
because Mr. Smith failed to file his motion for
reconsideration and notice of appeal within the 120-day
period after the Board mailed its decision, as required
under 38 U.S.C. § 7266(a). The Veterans Court ordered
Mr. Smith to explain why it should not dismiss his
appeal. He responded that he “didn’t read [his] 4597
Form well enough to understand the filing days.”
    In 2011, the Veterans Court stayed Mr. Smith’s
appeal. The court subsequently held in Bove v. Shinseki
that “the 120-day filing period in section 7266(a) is subject
to equitable tolling” within certain parameters. 25 Vet.
App. 136, 145 (Vet. App. 2011). Following the Bove
decision, the court lifted the stay in Mr. Smith’s case and
3                               HERSHELL SMITH   v. SHINSEKI


ordered him to discuss whether he was entitled to
equitable tolling. Mr. Smith explained that he thought he
had engaged a law firm to represent him at the Veterans
Court, but later discovered the firm would not be able to
do so. Mr. Smith stated that this misunderstanding was
attributable to his “mental status” and that he filed
outside the 120-day period because he had to file on his
own.
     The Veterans Court concluded that Mr. Smith failed
to show the existence of any of the circumstances that
warrant equitable tolling. The court found that, although
Mr. Smith referred to his mental status in his statement
regarding equitable tolling, he did not demonstrate that
he was unable to engage in “rational thought or deliberate
decision making” as a result of a mental disability.
Barrett v. Principi, 363 F.3d 1316, 1321 (Fed. Cir. 2004).
The court therefore concluded that Mr. Smith failed to
establish his entitlement to equitable tolling based on “a
mental illness rendering [him] incapable of handling [his]
own affairs or other extraordinary circumstances beyond
[his] control.” Bove, 25 Vet. App. at 140. The court
further found that Mr. Smith failed to show that he relied
on incorrect information from a VA official or misfiled his
notice of appeal within the 120-day period. The court
thus held that Mr. Smith was not entitled to equitable
tolling and dismissed his appeal. Mr. Smith now appeals
that dismissal to our court.
    Our jurisdiction to review the Veterans Court’s
decisions is limited by statute. Guillory v. Shinseki, 603
F.3d 981, 986 (Fed. Cir. 2010). We have jurisdiction over
“all relevant questions of law, including interpreting
constitutional and statutory provisions.”      38 U.S.C.
§ 7292(d)(1). We lack jurisdiction, however, over any
“challenge to a factual determination” or “challenge to a
law or regulation as applied to the facts of a particular
HERSHELL SMITH   v. SHINSEKI                               4


case” unless the challenge presents a constitutional issue.
38 U.S.C. § 7292(d)(2). We set aside the Veterans Court’s
legal conclusions only if they are “arbitrary, capricious, an
abuse of discretion, or otherwise not in accordance with
law.” 38 U.S.C. § 7292(d)(1)(A).
    On appeal, Mr. Smith contends that the Veterans
Court misinterpreted a statute or regulation and also
decided constitutional issues. Appellant’s Informal Br. at
¶ 2-3. In his brief, however, Mr. Smith disputes only the
factual issue of whether the Board erred by finding that
he does not have a functional impairment that prevents
him from performing everyday tasks without aid and
attendance. Id. at ¶ 5-6. We have no jurisdiction to
review this factual issue. Mr. Smith asserts no legal error
in the Veterans Court’s decision to dismiss his case for
lack of jurisdiction because equitable tolling does not
apply, and he fails to present any specific argument to
support his contention that the Veterans Court decided a
constitutional issue. Mr. Smith’s arguments regarding
the merits of the Board’s 2010 decision fail to establish
that the Veterans Court has jurisdiction over his appeal.
    We have considered Mr. Smith’s arguments on appeal
and conclude that he has not shown that the Veterans
Court’s decision dismissing his appeal for lack of
jurisdiction was arbitrary or capricious, an abuse of
discretion, or otherwise not in accordance with law. As a
result, we affirm.
                       AFFIRMED
                           COSTS
    No costs.